IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


ZACHARY GONNELLI,

               Appellant,

 v.                                                    Case No. 5D16-3177

STATE OF FLORIDA,

               Appellee.

________________________________/

Opinion filed July 21, 2017

Appeal from the Circuit Court
for Lake County,
Mark A. Nacke, Judge.

James S. Purdy, Public Defender, and
Andrew Mich, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee,   and     Rebecca Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Appellee.


PER CURIAM.

      We affirm this Anders1 appeal but remand to correct a scrivener’s error in the

judgment. The trial court orally pronounced that it found Gonnelli qualified as a violent

career criminal and sentenced him accordingly; however, the written judgment and



      1   Anders v. California, 386 U.S. 738 (1967).
sentence reflects that Gonnelli was sentenced as a habitual violent felony offender. On

remand, the judgment should be corrected to reflect that Gonnelli was sentenced as a

violent career criminal.

       AFFIRMED and REMANDED.


EVANDER, BERGER and WALLIS, JJ., concur.




                                          2